401 So. 2d 64 (1981)
Ex parte Harold NIX and Bobby Nix.
In re Ollie ESTES, et al.
v.
Harold NIX, et al.
No. 80-491.
Supreme Court of Alabama.
July 10, 1981.
*65 W. Stephen Graves, Montgomery, for petitioner.
John E. Enslen of Reneau, Enslen & Reneau, Wetumpka, for respondent.
PER CURIAM.
Under Alabama law, if a complaint contains a claim for relief that is supported by the evidence and one that is not, the defendant must challenge the claim not supported by the evidence by way of a motion for directed verdict, specific to the claim not supported by the evidence, and setting out the grounds for such motion with specificity. See, Chandler v. Hunter, 340 So. 2d 818 (Ala.Civ.App.1976); Nashville, C. & St. L. Ry. v. Farell & Bradley, 14 Ala.App. 380, 70 So. 986 (1915). Otherwise, if both claims go to the jury, and if a general verdict is returned, the court will presume that the verdict was rendered on the valid claim. Thrasher v. Darnell, 275 Ala. 570, 156 So. 2d 922 (1963); Holley v. Crow, 355 So. 2d 1123 (Ala.Civ.App.1978); Bank of Huntsville v. Witcher, 336 So. 2d 1384 (Ala.Civ.App.1976). Because defendant's motion for directed verdict was specific as to the misrepresentation claim, alleging that plaintiffs failed to produce even a scintilla of evidence of misrepresentation, the Court of Civil Appeals' reversal of the judgment, 401 So. 2d 62, was proper, and there is no need for the writ of certiorari to issue.
WRIT DENIED.
TORBERT, C. J., and MADDOX, FAULKNER, JONES, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.